 


114 HR 2485 IH: Regional Infrastructure Accelerator Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2485 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mrs. Torres (for herself, Mrs. Bustos, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish in the Department of the Treasury an infrastructure accelerator program to facilitate investments in and financing of certain infrastructure projects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Regional Infrastructure Accelerator Act of 2015. 2.PurposesThe purpose of this program is to facilitate and mobilize investment in, and the long-term financing of, economically viable covered infrastructure projects of regional or national significance by providing funding for these projects, including through private sector financing, to accelerate the delivery of high-quality, critical infrastructure through a self-sustaining regional infrastructure accelerator that mitigates risk with technical expertise and best practices. 
3.Regional infrastructure accelerator program established 
(a)In generalFrom amounts appropriated under paragraphs (1) and (3) of section 8, the Secretary of Treasury may establish a regional infrastructure accelerator program (in this section referred to as the Program) to provide grants to regional infrastructure accelerators to establish and administer a process for developing the priorities of and acquiring financing for covered infrastructure projects. (b)Program structureThe Program established pursuant to this Act shall include— 
(1)an initial grant to a regional infrastructure accelerator that submits an application and a plan for promoting investment in covered infrastructure projects; and (2)a subsequent grant to a regional infrastructure accelerator for the purpose of awarding subgrants to one or more State, local, or regional public entities to support covered infrastructure projects and within the geographic area represented by the regional infrastructure accelerator.  
4.Initial grants to regional infrastructure accelerators 
(a)ApplicationA regional infrastructure accelerator that seeks a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including a plan that describes how the regional infrastructure accelerator will promote investment in covered infrastructure projects by— (1)providing guidance and feedback to State, local, or regional public entities on infrastructure priorities, financing strategies, and other matters relating to such projects; 
(2)evaluating and promoting innovative financing methods; (3)connecting sources of financing to the State, local, or regional public entities; 
(4)establishing standards to measure life-cycle costs of investments in such projects, defined as budgetary impacts of the design, development or construction, operations, and maintenance of an infrastructure asset; (5)building capacity of State and local governments to evaluate and structure projects involving the investment of private capital; and 
(6)providing technical assistance and information on best practices with respect to such projects which shall include— (A)identifying and selecting qualified advisors such as infrastructure financial analysts and contract negotiators; 
(B)incorporating resiliency risk analyses into project planning and design; (C)preparing and reviewing requests for qualifications and proposals from private sector partners; and 
(D)applying standardized analyses and processes that provide quantitative data on infrastructure investments, or specifically a value for money analysis.  (b)SelectionFrom applications received under subsection (a), the Secretary shall select 5 regional infrastructure accelerators from geographically diverse regions to receive a grant under this section. 
(c)Structure of regional infrastructure accelerators 
(1)In generalTo be eligible to receive a grant under this Act, a regional infrastructure accelerator shall have a board of directors.  (2)Board of directors (A)CompositionThe board of directors of a regional infrastructure accelerator shall include at least one representative of each State, locality, or region in the area served by the regional infrastructure accelerator, as nominated by a governing body participating in the regional infrastructure accelerator and that participated in submitting an application under subsection (a). 
(B)DutiesThe duties of the board of directors shall be to— (i)develop and approve of a regional infrastructure accelerator plan for their respective regional infrastructure accelerator; 
(ii)select subgrantees for award of funds for predevelopment costs, as described in section 5; and (iii)approve of and submit a report to the Secretary as described in subsection (e).  
(C)Requirements to approve planIn carrying out its duties under subparagraph (B)(i), the Board of Directors shall consider public stakeholder input from— (i)a public project sponsor with experience in infrastructure financing; 
(ii)an entity with the ability to finance covered infrastructure projects in the area served by the regional infrastructure accelerator, including private sector equity investors, public pension funds, endowments, and other financial investment funds; (iii)a construction or real estate development entity with the capacity to develop covered infrastructure projects in the area served by the regional infrastructure accelerator; 
(iv)a representative of an organized labor association or an association of workers representing labor and workplace standards; (v)a legal expert with experience in contract development and execution of public private partnerships; and 
(vi)a representative of each Federal agency or department with jurisdiction over covered infrastructure projects.  (d)Use of fundsA regional infrastructure accelerator that is awarded a grant under this section shall use such grant to— 
(1)assess regional approaches to advancing innovative investment in covered infrastructure projects; (2)develop strategies for— 
(A)transparency in the analysis of covered infrastructure projects to ensure protection of the public interest; (B)the bundling of smaller scale and rural projects into a larger transaction for investment; and 
(C)reducing transaction costs;  (3)facilitatate the creation of a catalog of covered infrastructure projects available for investment; and 
(4)analyze and apply procurement methods for covered infrastructure projects, including— (A)assessing taxpayer benefits of contractual agreements for the management and allocation of risks in infrastructure procurement; 
(B)measuring the speed and quality of project completion; (C)assessing the use of contracting strategies in which teams provide design, construction, financing, and maintenance solutions for performance outcomes; and 
(D)complete the report described in subsection (e). (e)ReportNot later than 12 months after receipt of a grant under this section each regional infrastructure accelerator shall submit to the Secretary a report, which shall include— 
(1)an update on the implementation of the plan described in subsection (a); (2)a description of the infrastructure needs of the region to be served by the regional infrastructure accelerator; 
(3)a proposal of covered infrastructure projects to be accomplished through a subsequent grant awarded under section 4; and (4)the procurement strategies the regional infrastructure accelerator intends to use for such covered infrastructure projects. 
(f)Selection for subsequent grantThe Secretary shall review the reports submitted under subsection (e) and select not fewer than 4 regional infrastructure accelerators to receive a subsequent grant pursuant to section 4. 5.Subsequent grants to regional infrastructure accelerators (a)In generalNot later than 60 days after the Secretary reviews the report submitted under section 4(e), and from amounts appropriated under section 8(2), the Secretary shall award grants to the regional infrastructure accelerators selected under section 4(f). A regional infrastructure accelerator may use a grant awarded under this section to make subgrants to State, local, or regional public entities for predevelopment costs. 
(b)Restrictions on subgrantsRegional infrastructure accelerators may make subgrants to State, local, or regional public entities for predevelopment costs in an amount not to exceed $300,000 or 75 percent of the project costs, whichever is less. The subgrantee shall provide, or shall secure from other sources, funding for remaining balance of the project costs. Funds made available under this section for predevelopment costs cannot be used to pay for work already completed. (c)ApplicationA State, local, or regional public entity may submit an application for a subgrant to a regional infrastructure accelerator that receives a grant under subsection (a) at such time, in such manner, and containing such information as the regional infrastructure accelerator may reasonably require. 
(d)Use of fundsEligible costs shall include the following costs associated with covered infrastructure projects: (1)Project planning, feasibility studies, economic assessments, cost-benefit analyses, and public benefit studies. 
(2)Value-for-money analyses. (3)Design and engineering. 
(4)Financial planning (including the identification of funding and financing options). (5)Permitting, environmental review, and regulatory processes. 
(6)Assessment of the impacts of potential projects on the area, including the effect on communities and environment. (7)The workforce and wages and benefits, as well as assessment of infrastructure vulnerability and resilience to the impacts of climate change and other risks. 
(8)Public outreach and community engagement.  6.Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the effectiveness of the Program established under this Act. The report shall include an overview of the Program and findings related to the effectiveness of regional collaboration on infrastructure investment, infrastructure finance, and the utilization of procurement methods (as described in section 4(d)(4)). 
7.DefinitionsIn this Act, the following definitions shall apply: (1)Covered infrastructure projectIn this Act, the term covered infrastructure project means an infrastructure project— 
(A)that is sponsored by a State, local, or regional public entity; and (B)that involves the construction, consolidation, alteration, or repair of any of the following: 
(i)Intercity passenger or freight rail lines. (ii)Intercity passenger rail facilities or equipment. 
(iii)Intercity freight rail facilities or equipment. (iv)Intercity passenger bus facilities or equipment. 
(v)Public transportation facilities or equipment. (vi)Highway facilities, including bridges and tunnels. 
(vii)Airports. (viii)Air traffic control systems. 
(ix)Port or marine terminal facilities, including approaches to marine terminal facilities or inland port facilities. (x)Port or marine equipment, including fixed equipment to serve approaches to marine terminals or inland ports. 
(xi)Ports of entry or border crossing infrastructure. (xii)Transmission or distribution pipelines. 
(xiii)Inland waterways. (xiv)Intermodal facilities or equipment related to 2 or more of the sectors described in clauses (i) through (xiii). 
(xv)Water treatment and solid waste disposal facilities, including drinking water facilities. (xvi)Storm water management systems. 
(xvii)Dams and levees. (xviii)Facilities or equipment for energy transmission, distribution or storage. 
(2)Regional infrastructure acceleratorThe term regional infrastructure accelerator means a multi-jurisdictional organization organized and dedicated to provide technical assistance, financing options, and resources for covered infrastructure projects within the jurisdictions represented in such organization. (3)SecretaryThe term Secretary means the Secretary of the Treasury. 
(4)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States. 8.Authorization of appropriationsThere is authorized to be appropriated to carry out the Program established under this Act $25,000,000, of which— 
(1)$11,500,000 shall be used for initial grants to regional infrastructure accelerator under section 3, to be expended not later than 9 months after the date of enactment of this Act; (2)$13,000,000 shall be used for subgrants to covered entities under section 4, to be expended not later than 6 months after the submission of the final report required under section 4(e); and 
(3)$500,000 shall be used for administrative costs of the Program.  